Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statements (Form S-8 No. 333-169669) pertaining to the Citizens First National Bank 401(k) and Profit Sharing Plan, of our report dated June 28, 2011 with respect to the financial statements of the Citizens First National Bank 401(k) and Profit Sharing Plan included in this Annual Report (Form 11-K) for the year ended December 31, 2010. /s/ BKD, LLP Decatur, Illinois June 28, 2011
